ye

shocks

JRI SHOCKS

125 Overhill Drive
Suite 103

Mooresville, NC 28117
PH 704.660.8346

Fax 704.660.8349

Packing Slip Number
Customer Purchase Order ID
Sales Order ID

Packing Slip

>6773
: Qatar
> 6543

Ship Date : 1/24/2013 1:56:00 PM
Page Number : |

 

 

 

 

 

 

 

 

 

 

Bill To: 1617 Ship To:
RICKIE SMITH RACING ATTN: FRANK MANZO/QATAR RACING CLUB
219 KIRBY ROAD STREET 52 INDUSTRIAL AREA
KING, NC 27021 DOHA, QATAR
USA
Order Date: 1/23/2013 1:41:54 PM FOB: Origin
Ship Method: FedEx Territory: Drag
Bill of Lading :
Contact Name: Pallets 0
Contact Phone: Cartons
Contact Phone Ext.: Weight 8
Line/ Item ID / Item Name Reg. Date Req. Oty Ship Qty Backordered
Cust PO Line Nbr Cust Item ID Oty
1-— 400-117 1/24/2013 2.0000 2.0000 0.0000
1 ST/08 6" DBL ADJ LINEAR PISTON Each Each
Special
Instructions:
Item ID Serial Numbers
400-117 2644 400-117 2663
Special SHIP FED EX INTERNATIONAL PRIORITY, USE FED EX NUMBER 483097522. PUT

Instructions for
Sales Order:

DON@AURUMTEL.COM AS NOTIFY ADDRESS. SELECT OPTION TO BILL RECIPIENT FOR SHIPPING
AND DUTIES/TAXES.
